[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This court by Memorandum of Decision dated September 22, 1995 as appears on file retained jurisdiction for purposes to consider and award counsel fees for the respective claimants. The court heard arguments of counsel for the claimants; has examined the affidavits introduced as evidence by counsel for the claimants and accordingly supplements the judgment of the court with the following orders:
1. Union Trust Company, now known as First Fidelity Bank, as trustee under agreement with Joseph A. Werle dated March 26, 1980, brought this action for the court's advice as to the administration of the trust under said trust agreement.
2. This action was essential to the proper settlement of the trust estate of Joseph A. Werle, who died March 30, 1992, a resident of Cheshire, Connecticut.
3. Pursuant to Connecticut General Statutes Sections 52-251
and 52-484 the court deems the following allowances to each of the parties to be equitable and reasonable sums for counsel fees and expenses and directs said trustee plaintiff to pay said sums out of said trust estate:
         a. Robert J. Engelman, Esq. for expenses and fees as guardian ad litem for minor and unborn issue, $3,272.50; as appears on file.
         b. Robert K. Walsh, Esq. counsel fees $89,585 and expenses $10,310.01.
c. John C. Fitzgerald Jr., Esq. counsel fees CT Page 12554-A $50,069 and expenses $6,733.04.
         d. Lawrence Lissitzyn, Esq. counsel fees $90,385 and expenses $10,046.
Frank S. Meadow State Trial Referee